Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to the amendments and remarks filed on 28 January, 2021.
Claims 1-16 are pending.
Response to Arguments
35 USC § 103
Regarding the NPL cited by the examiner, Applicant alleges that the “byline” of NPL states that it was last “updated” on February 10, 2020. Examiner, respectfully, disagrees. The NPL clearly discloses that the NPL “How do SNMP, MIBs and OIDs work?” was “last changed” on July 5, 2013 (see e.g. first page of NPL, top right corner: “Last change on Jul 5, 2013”). In this regard, the NPL was last updated on July 5, 2013 which establishes said NPL as prior art. Contrary to Applicant’s assumption, the “byline” does not indicate that the replies/NPL were updated on 2010. In fact, nowhere in the “byline” does it indicate that NPL was changed in any shape or form. The only indication of the latest update is indicated in the top right corner of the first page. The “byline” is merely indicating the time and date the NPL was retrieved by the examiner.

Applicant further alleges that NPL does not disclose “reading a first network device parameter from a first data source on a first network device”. In support of Applicant’s allegation, Applicant argues that the pre-existence of the definitions have not been showed in NPL to support a reading of the parameter into the MIB. Examiner, respectfully, disagrees. The MIB is a collection of definitions that define the properties of the managed object within the device to be managed (NPL, 2. SNMP-A Closer Look at MIB and OID, under “Definitions”). Every managed device keeps a database of values for each of the nd full page, 5th full paragraph). In this regard, the objects are constantly changing. The state of the cartridge changes as the printer prints more pages and similarly, the information representing the incoming and outgoing traffic changes as those fluctuate. NPL discloses that printer includes OID1 that discloses how much toner is left, OID2 that discloses how many sheets has already printed (pg. 8, under OIDs). The OIDs, therefore, contain the objects such as the printer toner/cartridge status and how many sheets has already printed. These OIDs are contained in the MIB in a hierarchical format (pg. 9 of NPL, under “MIB”). Since the OIDs are constantly changing it is inherent that these definitions are pre-existing prior to be read into their respective OIDs and thereafter the MIB. The rejection is, respectfully, maintained.

Regarding the Barker reference, Applicant alleges that Barker teaches only an “inter-process communication” and not “using an inter-process communication command handler”. Examiner, respectfully, disagrees. The nomenclature of Applicant’s IPC command handler is irrelevant to the extent that the functionality of the command handler reads on the functionality of Barker’s “inter-process communication”. Barker’s IPC is functioning as a handler for functions residing on the server and providing or distribution of functionality to multiple processors ([0039], Barker). Furthermore, the communication is via SNMP. System status is obtained though SNMP polling and audits. The rejection is maintained.

Lastly, Applicant alleges that NPL or Barker does not recite the structure of claim 9. Examiner, respectfully disagrees. Storing objects in MIBs and OIDs and processing requests are described 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Barker et al (US 2001/0052006).

Regarding claim 1, NPL teaches a method comprising: 
reading a first network device parameter from a first data source on a first network device (NPL section 1 provides for a network management system that runs monitoring applications; section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed”, wherein this provides for collecting the managed device properties); 
reading, a second network device parameter from a second data source on a second network device, the first network device being of a first type and the second network device being of a second type, the second type being different from the first type (NPL section 1 provides for a network management system that runs monitoring applications and “A managed device resides on a managed network and is usually represented as one of the many nodes of the network. Such devices can be routers, access servers, switches, bridges, hubs, computer hosts, printers, and even all kinds of IoT devices that "speak" SNMP”, wherein this provides for a network of differing managed devices; section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed”, wherein this provides for collecting the managed device properties; NPL, 2. SNMP-A Closer Look at MIB and OID, under “Definitions”; pg. 3 of NPL, 3rd full paragraph; NPL, 2nd full page, 5th full paragraph; pg. 8, under OIDs; pg. 9 of NPL, under “MIB”); 
storing a first data object based on the first network device parameter in a management information base (MIB) (NPL section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed…OIDs or Object Identifiers uniquely identify managed objects in the MIB”); 
storing a second data object based on the second network device parameter in the MIB (NPL section 1 provides for a network management system that runs monitoring applications and “A managed device resides on a managed network and is usually represented as one of the many nodes of the network. Such devices can be routers, access servers, switches, bridges, hubs, computer hosts, printers, and even all kinds of IoT devices that "speak" SNMP”, wherein this provides for a network of differing managed devices; section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed”, wherein this provides for collecting the managed device properties; NPL section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed…OIDs or Object Identifiers uniquely identify managed objects in the MIB”); 
mapping the first network device parameter to the first data object to establish a first mapping (NPL 1 section “The Value of MIBs” provides “The MIB is here to help. It is like a lexicon, always providing a name, a definition and a description for given objects, including meta information like data type and access rights. You can compare OIDs to IP addresses and MIB files to DNS entries. On the protocol level, the address in number format is used. Based on MIB information, or DNS information respectively, the addresses are mapped to more human friendly names and completed with additional information”); 
mapping the second network device parameter to the second data object to establish a second mapping (NPL section “The Value of MIBs” provides “The MIB is here to help. It is like a lexicon, always providing a name, a definition and a description for given objects, including meta information like data type and access rights. You can compare OIDs to IP addresses and MIB files to DNS entries. On the protocol level, the address in number format is used. Based on MIB information, or DNS information respectively, the addresses are mapped to more human friendly names and completed with additional information”; NPL section 1 provides for a network management system that runs monitoring applications and “A managed device resides on a managed network and is usually represented as one of the many nodes of the network. Such devices can be routers, access servers, switches, bridges, hubs, computer hosts, printers, and even all kinds of IoT devices that "speak" SNMP”, wherein this provides for a network of differing managed devices; section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed”, wherein this provides for collecting the managed device properties); 
receiving a first simple network management protocol (SNMP) request pertaining to the first data object (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. 
The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”);
dispatching the first request pertaining to the first data object to the first network device to perform a first access operation with respect to the first network device parameter according to the first mapping (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”); 
receiving a second SNMP request pertaining to the second data object (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”);
and dispatching a second request pertaining to the second data object to the second network device to perform a second access operation with respect to the second network device parameter according to the second mapping (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”).
inter-process communication ([0039 provides “CORBA will serve as the IPC for functions residing on the server, thereby eliminating any platform-specific IPC from the implementation, and providing for distribution of functionality to multiple processors if needed in the future for performance. Communication between the element management system and the managed elements is via SNMP. System status is obtained through SNMP polling and audits, SNMP traps are used for real-time notifications, and SNMP sets are used for command and control”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Barker for IPC. The teachings of Barker, when implemented in the NPL system, will allow one of ordinary skill in the art to allow the network management systems to communicate with managed/monitored devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 4, the method of claim 1, wherein the first SNMP request is selected from a group consisting of a SNMP get request, a SNMP test request, and a SNMP set request, and wherein the second SNMP request is selected from the group consisting of the SNMP get request, the SNMP test request, and the SNMP set request (NPL section 2 provides “The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP”).

Regarding claim 5, the method of claim 1, wherein the method is performed by an SNMP agent executing on an information handling system (NPL section 1 provides “An SNMP managed device has an SNMP agent on it. An agent is a software module that translates device information into an SNMP compatible format in order to make the device information available for monitoring with SNMP”).

Regarding claim 9, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable. Barker [0006].
Regarding claim 12, this claim contains limitations found within those of claim 4, and the same rationale of rejection applies, where applicable.
Regarding claim 13, this claim contains limitations found within those of claim 5, and the same rationale of rejection applies, where applicable.

2.	Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Barker et al (US 2001/0052006), further in view of Bhatia et al  (US 2018/0026830).

Regarding claim 2, NPL-Barker teaches the method of claim 1 including mapping first and second network device parameters to first and second data objects respectively (as per claim 1), but NPL-Barker does not explicitly teach wherein the mapping is performed according to a mapping rule using a scripting language object notation structure.
However, Bhatia teaches wherein the mapping is performed according to a mapping rule using a scripting language object notation structure (Bhatia [0081-0083] provides for mapping OIDs to JSON objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bhatia for mapping/converting the OID to JSON. The teachings of Bhatia, when implemented in the NPL-Barker system, will allow one of ordinary skill in 

Regarding claim 3, the method of claim 2, wherein the scripting language object notation structure is a Javascript object notation (JSON) structure (Bhatia [0008]). Motivation provided with reference to claim 2.

Regarding claim 10, this claim contains limitations found within those of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 11, this claim contains limitations found within those of claim 3, and the same rationale of rejection applies, where applicable.


3.	Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Barker et al (US 2001/0052006), further in view of Gieseke (US 2003/0074436).

Regarding claim 6, NPL-Barker teaches the method of claim 1, but NPL-Barker does not explicitly teach further comprising: detecting a first network device condition of the first network device; and storing a third data object in the MIB corresponding to the first network device condition.
However, Gieseke teaches detecting a first network device condition of the first network device; and storing a third data object in the MIB corresponding to the first network device condition ([0007] provides “The managed objects might be hardware, configuration parameters, performance statistics, etc., that directly relate to the current operation of the device in question. These objects are arranged in a virtual information database, called a MIB”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gieseke for storing network device condition as an object in the MIB. The teachings of Gieseke, when implemented in the NPL-Barker system, will allow one of ordinary skill in the art to allow management facilities to access such information on the managed/monitored devices (Gieseke [0007]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 7, NPL-Barker teaches the method of claim 1, but does not explicitly teach further comprising: sending a SNMP trap to a subscriber.
However, Gieseke teaches sending a SNMP trap to a subscriber ([0006] provides for the agent, being programmed to send asynchronous messages or "traps" to a management facility when a desired event occurs, wherein management facility is interpreted as the subscriber). Motivation provided with reference to claim 6.

Regarding claim 14, this claim contains limitations found within those of claim 6, and the same rationale of rejection applies, where applicable.
Regarding claim 15, this claim contains limitations found within those of claim 7, and the same rationale of rejection applies, where applicable.

4.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Barker et al (US 2001/0052006), further in view of Motoyama et al (US 2008/0065584).

Regarding claim 8, NPL-Barker teaches the method of claim 1, but does not explicitly teach wherein the first data object is representative of a first network device data object specific to a first network device vendor format of a first network device vendor of the first network device, and the second data object is stored as a second network device data object specific to a second network device vendor format of a second network device vendor of the second network device.
However, Motoyama teaches wherein the first data object is representative of a first network device data object specific to a first network device vendor format of a first network device vendor of the first network device, and the second data object is stored as a second network device data object specific to a second network device vendor format of a second network device vendor of the second network device ([0279-280] provides for vendor specific status information and  “…status information can be obtained by SNMP from the network device even if the vendor and model are not obtained or supported. As long as the network device supports SNMP and can be accessed by SNMP, information can be obtained using the standard Management Information Base (MIB) of the network device…However, the type and number of information that can be obtained from the network device depends upon if the vendor and model are obtained and supported. More information can be obtained from the network device by SNMP if the vendor and model are obtained and known. If the vendor and model cannot be obtained, SNMP is still able to obtain information that all devices can provide”, wherein vendor specific format is interpreted as vendor specific status information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Motoyama for vendor specific information as an object in the MIB. The teachings of Motoyama, when implemented in the NPL-Barker system, will allow one of ordinary skill in the art such that SNMP has a MIB that all network devices can follow and information can be obtained from the MIB (Motoyama [0280]). Therefore, the examiner concludes it 

Regarding claim 16, this claim contains limitations found within those of claim 8, and the same rationale of rejection applies, where applicable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459